Citation Nr: 1436683	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral knee degenerative joint disease.

2.  Entitlement to service connection for a left foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared at a Travel Board hearing with the undersigned in July 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's symptoms of bilateral knee degenerative joint disease have been continuous since service separation.





CONCLUSION OF LAW

The criteria for service connection for bilateral knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As an initial matter, the Board does not possess the Veteran's service treatment records because they were lost in the fire at the National Personnel Records Center (NPRC).  When service records are unavailable through no fault of the Veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Garlejo v. Derwinski, 2 Vet. App. 619, 621 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).
 
The Board finds that the evidence is at least in equipoise on the question of whether symptoms of arthritis have been continuous since service separation.

The Veteran has provided consistent written statements and testimony describing knee injuries sustained during service when he was refueling an aircraft and fell from the wing.  The Veteran testified that he was brought to a hospital for x-rays and provided pain medications.  Thereafter, he returned to duty.  He reported that he continued to experience knee pain and sought treatment in the 1960s, but the physicians with whom he treated have died.

The Veteran's wife testified at the July 2014 hearing that the Veteran told her about the accident, and, in an August 2012 statement, she asserted that the Veteran has experienced pain in his knees since the fall.  She stated the Veteran's pain gradually worsened until he had total knee replacement surgery.  Indeed, private treatment records reflect left knee treatment in February 2003, and the Veteran underwent a left total knee arthroscopy in 2004.  He also reported right knee pain in October 2007, and a right total knee arthroscopy was performed a month later.  

The Board acknowledges the October 2012 VA opinion in which the examiner concluded the Veteran's current bilateral knee degenerative joint disease was less likely as not related to active duty.  The examiner indicated that because of the absence of service treatment records, it was not possible to determine the condition of the Veteran's knees at separation.  However, he emphasized that over forty years passed between the Veteran's separation and his first left knee evaluation, which suggested that the Veteran's current conditions are "most likely related to aging and an active lifestyle."  The examiner also noted comments in the November 2007 treatment records describing the right knee pain as having "recent onset."

Significantly, the examiner's opinion does not take into account the Veteran's consistent reports of knee pain since service, as corroborated by his wife.  The Board notes the Veteran credible to report symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In short, the Board finds the Veteran competent and credible to report continuous knee pain since separation from service.

Resolving reasonable doubt in favor of the Veteran, especially in light of the loss of the Veteran's service treatment records due to the fire at the NPRC, the Board finds that continuity of symptomatology since service has been demonstrated with regard to the Veteran's bilateral knee degenerative joint disease.  As such, the 38 C.F.R. § 3.303(b) criteria for presumptive service connection for arthritis (degenerative joint disease) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to service connection for bilateral knee degenerative joint disease is granted.


REMAND

The Veteran testified that he received treatment for his left foot, to include surgery, in the 1960's from Dr. R. Azer.  Although the evidence contains a medical opinion from the physician, there are no medical treatment records associated with the claims file or any indication that the RO requested such records.  

Moreover, when seeking treatment for left ankle pain at the VA Medical Center (VAMC) in Minneapolis in October 2012, the Veteran indicted he was going to be in Arizona for several months and would go to Phoenix to seek an orthopedic consultation.  Records from the Phoenix VAMC have not been associated with the Veteran's claim file.  

Finally, the Veteran testified that he received treatment at the hospital at Andrews Air Force Base in 1957.  The National Archives and Records Administration's (NARA) website notes that hospitals with Clinical Record Libraries typically maintain records longer than hospitals without such libraries.  NARA notes patients treated in the mid-1950s at hospitals with such libraries may have clinical records which were not filed in the Official Military Personnel File (OMPF).  Records for listed Army hospitals may still be available, even if the service member's OMPF was destroyed in the 1973 fire.  See NATIONAL ARCHIVES, http://www.archives.gov/st-louis/military-personnel/clinical-record-libraries.html. Among the hospitals listed by NARA is the USAF Hospital, Andrews AFB, Maryland.  

The Board also notes that in August 2001, the NPRC suggested a "M05 request" for the Personnel Information Exchange System (PIES) that is utilized to request service records. According to PIES, request code M05 is for requests for fire-related Army veteran records.  In short, while there was a formal finding of unavailability of service treatment records, there is no indication that an attempt was made to obtain the hospital records directly from alternate sources.

In view of this information, the Board finds that the case must be remanded to provide the AOJ with another opportunity to attempt to obtain potentially relevant clinical service records from the Andrews AFB Hospital as well as private and VA records. 

The Board emphasizes that, given the possibility of additional relevant evidence, further medical examination of the Veteran should be undertaken and further medical opinion should be requested if so warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include records from the VAMC in Phoenix, Arizona.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Attempt to obtain the Veteran's clinical records from Andrews AFB Hospital.  Follow the procedures of 38 C.F.R. § 3.159(c)(2) and attempt to obtain the records from 1957.   Request the records under PIES request code M05 and from alternate sources, including Clinical Record Libraries for that hospital.  Again, all efforts in this respect must be documented in the claim file.

3.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his left foot, as identified by the Veteran, to include all records from Dr. Azer.  The request should include records going back to the 1960's.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2013).

4.  Thereafter, determine whether any other development is warranted in this case, including whether a medical examination or opinion should be requested.

5.  Then, readjudicate the issue of entitlement to service connection for a left foot condition, on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


